NOS. 12-19-00321-CR
                                       12-19-00322-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 LARRY COLEMAN HICKS,                              §      APPEALS FROM THE 7TH
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       On September 30, 2019, Larry Coleman Hicks, acting pro se, filed a notice of appeal
regarding trial court cause numbers 007-1262-12 and 007-1263-12.               However, Appellant
previously appealed from these cause numbers and, on May 31, 2019, we informed Appellant that
this Court lacks jurisdiction over the two trial court cause numbers and any further attempts to file
an appeal in these cause numbers would be deemed an abuse of the judicial process. See Hicks v.
State, No. 12-19-00186-CR, 2019 WL 2461658, at *2 (Tex. App.—Tyler May 31, 2019, no pet.)
(mem. op., not designated for publication). Pursuant to our inherent power to control this Court’s
docket, we directed Appellant to refrain from filing additional appeals from trial court cause
numbers 007-1262-12 and 007-1263-12. See id.
       Because Appellant ignored this Court’s directive in our May 31, 2019, opinion, we
conclude that Appellant engaged in dilatory and bad-faith abuse of the judicial process by once
again appealing from trial court cause numbers 007-1262-12 and 007-1263-12. See Brager v.
State, No. 0365-03, 2004 WL 3093237, at *3 (Tex. Crim. App. Oct. 13, 2004) (en banc) (not
designated for publication). Due to this abuse, under our inherent power to sanction, this Court
will not accept or file any future appeals pertaining to trial court cause numbers 007-1262-12 and
007-1263-12. See id., at *2; see also McDonald v. State, 401 S.W.3d 360, 362 (Tex. App.—
Amarillo 2013, pet. ref’d); Meyer v. State, 310 S.W.3d 24, 26 (Tex. App.—Texarkana 2010, no
pet.) (concluding appellant engaged in abuse of the judicial process and refusing to permit
appellant to “attempt to further manipulate the appellate system”). These appeals are dismissed
for abuse of the judicial process. See Johnson v. State, 166 S.W.3d 372, 373 (Tex. App.—Waco
2005, no pet.) (dismissing criminal appeal for abuse of judicial process).
Opinion delivered October 17, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 17, 2019


                                         NO. 12-19-00321-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1262-12)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for abuse of the
judicial process.
                       It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for abuse of the judicial process; and that this
decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 17, 2019


                                         NO. 12-19-00322-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1263-12)


       THIS CAUSE came to be heard on the appellate record; and the same being considered, it
is the opinion of this Court that this appeal should be dismissed for abuse of the judicial process.

       It is therefore ORDERED, ADJUDGED and DECREED by this Court that this appeal be,
and the same is, hereby dismissed for abuse of the judicial process; and that this decision be
certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.